DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 25 October 2021 the following changes have been made: amendments to claims 1, 8, and 15. Claims 5-6, 12-13, 19-20, and 22-23 are cancelled.
Claims 1, 8, and 15 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Notice to Applicant
Examiner acknowledges that [00112] of the specification discloses the following:  “The computer-usable medium may include a propagated data signal with the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1), an article of manufacture (claim 8), and a machine (claim 15) which recite steps of receiving an initial portion of an encounter record of a patient encounter, wherein the encounter record includes a machine-generated encounter transcript; processing the initial portion of the encounter record to generate initial content for a medical report from the machine-generated encounter transcript; generating the medical report to include the initial content, wherein the medical report is generated after the processing the initial portion; receiving the one or more additional portions of the encounter record; and processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter, wherein processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report with the machine-generated encounter transcript of the one or more additional portions of the encounter record, wherein the additional content for the medical report is based upon, at least in part, transcript-report pairs used to populate the medical report from the machine-generated encounter transcript, appending the medical report to include the additional content during the patient encounter, and regenerating the medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record, wherein the one or more additional portions of the encounter record are defined by at least one attribute, wherein the at least one attribute includes at least one of a time interval, a word quantity, a storage size of the one or more additional portions of the encounter record, an identity of who is speaking in the one or more additional portions of the encounter record, and a topic discussed in the one or more additional portions of the encounter record, and wherein the medical report is regenerated incrementally using the transcript-report pairs each time an additional portion of the one or more additional portions of the encounter record is processed based upon the at least one attribute used to define the one or more additional portions of the encounter record. 
These steps of automating clinical documentation, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing the initial portion of the encounter record to generate initial content for a medical report amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [006] to [00120], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving an initial portion of an encounter record amounts to mere data gathering which amounts to insignificant application, see MPEP 2106.05(g)).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving an initial portion of an encounter record of a patient encounter, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); receiving the one or more additional portions of the encounter record; and processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US20130297348A1) in view of Blas (US20110251852A1), Ganong et al. (US20150248882A1), and further in view of Yosuke et al. (JP2011182857A).
Regarding claim 1, Boyer discloses receiving an initial portion of an encounter record of a patient encounter ([0208] “Method 800 begins at act 810, at which an initial set of medical facts may be extracted from narrative text documenting a patient encounter.”)
wherein the encounter record includes a machine-generated encounter transcript ([0069] “It should be appreciated that the words and/or concepts represented in the clinician's free-form narration may be represented and/or stored as data in any suitable form, including forms other than a textual 
processing the initial portion of the encounter record ([0086] “When a user inputs a change (e.g., an addition, deletion, or modification) to a set to of one or more facts already automatically extracted from a free-form narration, such a change is referred to herein as a “correction” to the set of extracted facts….In such a way, in some embodiments, a user may be able to correct the fact extraction component's treatment of one portion of the narrative text….”)
to generate initial content for a medical report from the machine-generated encounter transcript ([0083] “In some embodiments, in other cases, a textual representation of the clinician's free-form narration may automatically be updated (e.g., changed) to explicitly identify the user's selected fact as having been ascertained from the patient encounter…..In some embodiments, rather than replacing text in the narrative, new text corresponding to the selected fact may be generated and simply added to the narrative in one or more appropriate locations.”)
receiving the one or more additional portions of the encounter record ([0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.” [0070] “….observable findings and measurable findings….”)
processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter ([0191] “For example, in a “front-end” arrangement, clinician 120 may review and possibly edit the set of clinical facts himself, and finally approve the set of facts when he is satisfied. This may occur during the patient encounter in some embodiments, or at some time thereafter (e.g., before clinician 120 finally approves or signs off on the report) in other embodiments.”)
wherein processing the one or more additional portions of the encounter record to modify the medical report during the
patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report ([0074] “In some embodiments, automatically extracted clinical facts may also be automatically reviewed, and automatic alerts may be provided to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved…. In some embodiments, such alerts may be provided to the clinician or other user at a time subsequent to the completion of the patient encounter, and may provide the opportunity for the clinician or other user to provide additional information that was ascertained from the patient encounter but was not originally specified in the free-form narration.”)
with the machine-generated encounter transcript of the one or more additional portions of the encounter record ([0105] “….an audio recording 
appending the medical report to include the additional content during the patient encounter ([0093] “Yet another option may be simply to append a note to the free-form narration, to indicating and optionally explaining the inconsistency.” [0094] “In some embodiments, as discussed above, a medical fact review system may provide various tools for a clinician to review and/or edit facts corresponding to a current patient encounter.” [0100] “As illustrated in FIG. 1, user interface 110 is presented to a clinician 120, who may be a physician, a physician's aide, a nurse, or any other personnel involved in the evaluation and/or treatment of a patient 122 in a clinical setting. During the course of a clinical encounter with patient 122, or at some point thereafter, clinician 120 may wish to document the patient encounter.”)
wherein the one or more additional portions of the encounter record are defined by at least one attribute, wherein the at least one attribute includes at least one of a time interval, a word quantity, a storage size of the one or more additional portions of the encounter record, an identity of who is speaking in the one or more additional portions of the encounter record, and a topic discussed in the one or more additional portions of the encounter record ([0162] “Category: Vital signs. Fields: Name, Measure, Unit, Unit type, Date/Time, SNOMED code, Norm value, Value.” [0141] “token window size (e.g., a count of the number of words or tokens present between two tokens that are being related to each other.”



Boyer does not explicitly disclose however Blas teaches generating the medical report to include the initial content, wherein the medical report is generated after processing the initial portion ([0029] “A video capture CCA blackbox AGP slot 106 is configured to capture and encode video clips, receive DICOM data, such as patient demographics, measurements, etc., and create an electronic preliminary report.”)
regenerating the medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record ([0007] “The system may also connect to one or more medical information systems to retrieve general patient information and may include a final report generator for providing a final report to an interested party.” [0009] “The method may further involve allowing authorized users to modify the diagnosis statements to generate a final report by providing the ultrasound video and revised preliminary report to authorized users, allowing changes to the diagnosis statements, storing a final report at the AIM data center, and replicating the final report at additional AIM data centers.”)

Note: the initial portion is the ultrasound video provided as a part of the preliminary report and the additional portions are the diagnosis statements. 

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter with Blas’ techniques generating a medical report. The motivation for the combination of Boyer and Blas is to automate workflow by electronically reporting medical data (See Blas, Background).

Boyer in view of Blas does not explicitly disclose however Ganong teaches wherein the additional content for the medical report is based upon, at least in part, transcript-report pairs used to populate the medical report from the machine-generated encounter transcript ([0080] “In some embodiments, sets of words/phrases (which may be pairs of words/phrases) to be evaluated by an evaluation engine may form an “alert” list against which the recognition results are evaluated in any of various ways to determine whether to generate an alert regarding potential significant errors in the recognition results.”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter and Blas’ techniques generating a medical report with Ganong’s techniques for utilizing transcript-report pairs in a report. 

Boyer in view of Blas and Ganong does not explicitly disclose however Yosuke teaches and wherein the medical report is regenerated incrementally using the transcript-report pairs each time an additional portion of the one or more additional portions of the encounter record is processed based upon the at least one attribute used to define the one or more additional portions of the encounter record  ([pg. 7] “The report management table 110 is a table in which report identification information such as the report R1 is associated with the creation date (for example, 2009/10/08 11:12:00). In addition, the report management unit 11 may include the interpretation report change history, patient ID, report information A, and report information B in the report management table 110. The change history indicates the number of changes in the interpretation report…….Each time there is a change in the interpretation report, the report management unit 11 increments the change history related to the changed interpretation report.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter, Blas’ techniques generating a medical report, and Ganong’s techniques for utilizing transcript-report pairs in a report 
Regarding claim 8, Boyer discloses a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations ([0037] “Another embodiment is directed to at least one computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed, perform a method.”)
receiving an initial portion of an encounter record of a patient encounter ([0208] “Method 800 begins at act 810, at which an initial set of medical facts may be extracted from narrative text documenting a patient encounter.”)
wherein the encounter record includes a machine-generated encounter transcript ([0069] “It should be appreciated that the words and/or concepts represented in the clinician's free-form narration may be represented and/or stored as data in any suitable form, including forms other than a textual representation, as aspects to of the present invention are not limited in this respect.”)
processing the initial portion of the encounter record ([0086] “When a user inputs a change (e.g., an addition, deletion, or modification) to a set to of one or more facts already automatically extracted from a free-form narration, such a change is referred to herein as a “correction” to the set of extracted 
to generate initial content for a medical report from the machine-generated encounter transcript ([0083] “In some embodiments, in other cases, a textual representation of the clinician's free-form narration may automatically be updated (e.g., changed) to explicitly identify the user's selected fact as having been ascertained from the patient encounter…..In some embodiments, rather than replacing text in the narrative, new text corresponding to the selected fact may be generated and simply added to the narrative in one or more appropriate locations.”)
receiving the one or more additional portions of the encounter record ([0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.” [0070] “….observable findings and measurable findings….”)
processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter ([0191] “For example, in a “front-end” arrangement, clinician 120 may review and possibly edit the set of clinical facts himself, and finally approve the set of facts when he is satisfied. This may occur during the patient encounter in some embodiments, or at some time thereafter (e.g., before clinician 120 finally approves or signs off on the report) in other embodiments.”)
wherein processing the one or more additional portions of the encounter record to modify the medical report during the
patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report ([0074] “In some embodiments, automatically extracted clinical facts may also be automatically reviewed, and automatic alerts may be provided to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved…. In some embodiments, such alerts may be provided to the clinician or other user at a time subsequent to the completion of the patient encounter, and may provide the opportunity for the clinician or other user to provide additional information that was ascertained from the patient encounter but was not originally specified in the free-form narration.”)
with the machine-generated encounter transcript of the one or more additional portions of the encounter record ([0105] “….an audio recording of a spoken dictation may be transcribed….automatically by ASR, or semi-automatically by human editing of a draft transcription produced by ASR.”)
appending the medical report to include the additional content during the patient encounter ([0093] “Yet another option may be simply to append a note to the free-form narration, to indicating and optionally explaining the inconsistency.” [0094] “In some embodiments, as discussed above, a medical fact review system may provide various tools for a clinician to review and/or edit facts corresponding to a current patient encounter.” [0100] 
wherein the one or more additional portions of the encounter record are defined by at least one attribute, wherein the at least one attribute includes at least one of a time interval, a word quantity, a storage size of the one or more additional portions of the encounter record, an identity of who is speaking in the one or more additional portions of the encounter record, and a topic discussed in the one or more additional portions of the encounter record ([0162] “Category: Vital signs. Fields: Name, Measure, Unit, Unit type, Date/Time, SNOMED code, Norm value, Value.” [0141] “token window size (e.g., a count of the number of words or tokens present between two tokens that are being related to each other.”
 [0158] “Category: Allergies. Fields: Allergen name, Type, Status, SNOMED code, Allergic reaction, Allergen RxNorm.”)


Boyer does not explicitly disclose however Blas teaches generating the medical report to include the initial content, wherein the medical report is generated after processing the initial portion ([0029] “A video capture CCA blackbox AGP slot 106 is configured to capture and encode video clips, 
regenerating the medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record ([0007] “The system may also connect to one or more medical information systems to retrieve general patient information and may include a final report generator for providing a final report to an interested party.” [0009] “The method may further involve allowing authorized users to modify the diagnosis statements to generate a final report by providing the ultrasound video and revised preliminary report to authorized users, allowing changes to the diagnosis statements, storing a final report at the AIM data center, and replicating the final report at additional AIM data centers.”)

Note: the initial portion is the ultrasound video provided as a part of the preliminary report and the additional portions are the diagnosis statements. 

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter with Blas’ techniques generating a medical report. The motivation for the combination of Boyer and Blas is to automate workflow by electronically reporting medical data (See Blas, Background).


Boyer in view of Blas does not explicitly disclose however Ganong teaches wherein the additional content for the medical report is based upon, at least in part, transcript-report pairs used to populate the medical report from the machine-generated encounter transcript ([0080] “In some embodiments, sets of words/phrases (which may be pairs of words/phrases) to be evaluated by an evaluation engine may form an “alert” list against which the recognition results are evaluated in any of various ways to determine whether to generate an alert regarding potential significant errors in the recognition results.”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter and Blas’ techniques generating a medical report with Ganong’s techniques for utilizing transcript-report pairs in a report. The motivation for the combination of Boyer, Blas, and Ganong is to correctly identify the words appearing in a speech input (See Ganong, Background).

Boyer in view of Blas and Ganong does not explicitly disclose however Yosuke teaches and wherein the medical report is regenerated incrementally using the transcript-report pairs each time an additional portion of the one or more additional portions of the encounter record is processed based upon the at least one attribute used to define the one or more additional portions of the encounter record  ([pg. 7] “The report management table 110 is a table in which report identification information such as the report R1 is associated with the creation date (for example, 2009/10/08 11:12:00). In addition, the report management unit 11 may include the interpretation report change history, patient ID, report information A, and report information B in the report management table 110. The change history indicates the number of changes in the interpretation report…….Each time there is a change in the interpretation report, the report management unit 11 increments the change history related to the changed interpretation report.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter, Blas’ techniques generating a medical report, and Ganong’s techniques for utilizing transcript-report pairs in a report with Yosuke’s techniques for regenerating a  medical report incrementally. The motivation for the combination of Boyer, Blas, Ganong, and Yosuke is to prevent omission of information by generating an accurate and complete medical report (See Yosuke, Abstract).
Regarding claim 15, Boyer discloses a computing system including a processor and memory configured to perform operations ([0214] “The computer system 1400 may include one or more processors 1410 and one or more tangible, non-transitory computer-readable storage media (e.g., volatile 
receiving an initial portion of an encounter record ([0208] “Method 800 begins at act 810, at which an initial set of medical facts may be extracted from narrative text documenting a patient encounter.”)
wherein the encounter record includes a machine-generated encounter transcript ([0069] “It should be appreciated that the words and/or concepts represented in the clinician's free-form narration may be represented and/or stored as data in any suitable form, including forms other than a textual representation, as aspects to of the present invention are not limited in this respect.”)
processing the initial portion of the encounter record ([0086] “When a user inputs a change (e.g., an addition, deletion, or modification) to a set to of one or more facts already automatically extracted from a free-form narration, such a change is referred to herein as a “correction” to the set of extracted facts….In such a way, in some embodiments, a user may be able to correct the fact extraction component's treatment of one portion of the narrative text….”)
to generate initial content for a medical report from the machine-generated encounter transcript ([0083] “In some embodiments, in other cases, a textual representation of the clinician's free-form narration may automatically be updated (e.g., changed) to explicitly identify the user's selected fact as having been ascertained from the patient encounter…..In 
receiving the one or more additional portions of the encounter record ([0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.” [0070] “….observable findings and measurable findings….”)
processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter ([0191] “For example, in a “front-end” arrangement, clinician 120 may review and possibly edit the set of clinical facts himself, and finally approve the set of facts when he is satisfied. This may occur during the patient encounter in some embodiments, or at some time thereafter (e.g., before clinician 120 finally approves or signs off on the report) in other embodiments.”)
wherein processing the one or more additional portions of the encounter record to modify the medical report during the
patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report ([0074] “In some embodiments, automatically extracted clinical facts may also be automatically reviewed, and automatic alerts may be provided to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved…. In some to provide additional information that was ascertained from the patient encounter but was not originally specified in the free-form narration.”)
with the machine-generated encounter transcript of the one or more additional portions of the encounter record ([0105] “….an audio recording of a spoken dictation may be transcribed….automatically by ASR, or semi-automatically by human editing of a draft transcription produced by ASR.”)
appending the medical report to include the additional content during the patient encounter ([0093] “Yet another option may be simply to append a note to the free-form narration, to indicating and optionally explaining the inconsistency.” [0094] “In some embodiments, as discussed above, a medical fact review system may provide various tools for a clinician to review and/or edit facts corresponding to a current patient encounter.” [0100] “As illustrated in FIG. 1, user interface 110 is presented to a clinician 120, who may be a physician, a physician's aide, a nurse, or any other personnel involved in the evaluation and/or treatment of a patient 122 in a clinical setting. During the course of a clinical encounter with patient 122, or at some point thereafter, clinician 120 may wish to document the patient encounter.”)
wherein the one or more additional portions of the encounter record are defined by at least one attribute, wherein the at least one attribute includes at least one of a time interval, a word quantity, a storage size of the one or more additional portions of the encounter record, an identity of who is speaking in the one or more additional portions of the encounter record, and a topic discussed in the one or more additional portions of the encounter record ([0162] “Category: Vital signs. Fields: Name, Measure, Unit, Unit type, Date/Time, SNOMED code, Norm value, Value.” [0141] “token window size (e.g., a count of the number of words or tokens present between two tokens that are being related to each other.”
 [0158] “Category: Allergies. Fields: Allergen name, Type, Status, SNOMED code, Allergic reaction, Allergen RxNorm.”)


Boyer does not explicitly disclose however Blas teaches generating the medical report to include the initial content, wherein the medical report is generated after processing the initial portion ([0029] “A video capture CCA blackbox AGP slot 106 is configured to capture and encode video clips, receive DICOM data, such as patient demographics, measurements, etc., and create an electronic preliminary report.”)
regenerating the medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record ([0007] “The system may also connect to one or more medical information systems to retrieve general patient information and may include a final report generator for providing a final report to an interested party.” [0009] “The method may 

Note: the initial portion is the ultrasound video provided as a part of the preliminary report and the additional portions are the diagnosis statements. 

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter with Blas’ techniques generating a medical report. The motivation for the combination of Boyer and Blas is to automate workflow by electronically reporting medical data (See Blas, Background).

Boyer in view of Blas does not explicitly disclose however Ganong teaches wherein the additional content for the medical report is based upon, at least in part, transcript-report pairs used to populate the medical report from the machine-generated encounter transcript ([0080] “In some embodiments, sets of words/phrases (which may be pairs of words/phrases) to be evaluated by an evaluation engine may form an “alert” list against which the recognition results are evaluated in any of various ways to determine 

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter and Blas’ techniques generating a medical report with Ganong’s techniques for utilizing transcript-report pairs in a report. The motivation for the combination of Boyer, Blas, and Ganong is to correctly identify the words appearing in a speech input (See Ganong, Background).

Boyer in view of Blas and Ganong does not explicitly disclose however Yosuke teaches and wherein the medical report is regenerated incrementally using the transcript-report pairs each time an additional portion of the one or more additional portions of the encounter record is processed based upon the at least one attribute used to define the one or more additional portions of the encounter record  ([pg. 7] “The report management table 110 is a table in which report identification information such as the report R1 is associated with the creation date (for example, 2009/10/08 11:12:00). In addition, the report management unit 11 may include the interpretation report change history, patient ID, report information A, and report information B in the report management table 110. The change history indicates the number of changes in the interpretation report…….Each time there is a change in the interpretation report, the report management unit increments the change history related to the changed interpretation report.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Boyer’s techniques for performing a patient encounter, Blas’ techniques generating a medical report, and Ganong’s techniques for utilizing transcript-report pairs in a report with Yosuke’s techniques for regenerating a  medical report incrementally. The motivation for the combination of Boyer, Blas, Ganong, and Yosuke is to prevent omission of information by generating an accurate and complete medical report (See Yosuke, Abstract).

Response to Arguments
Applicant’s arguments filed on 25 October 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues that claims 1, 8, and 15 have been amended to recite non-statutory subject matter. Applicant requests that the rejection be withdrawn.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the amended claims are still rejected under 101 for reciting an abstract idea. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant argues on pages 13 to 14 that Boyer, Bias, Lucas, and/or Yosuke taken singly or in combination fails to disclose, teach, or suggest applicant’s present amendments of various attributes and the limitation of transport-report pairs where the report is regenerated incrementally using the transport-report pairs and the encounter record containing at least one attribute.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that paragraphs from Boyer have been cited to teach the attributes while additional sentences from Yosuke have been cited which disclose using at least one attribute and transport-report pairs. Lastly, applicant’s argument in regards to the references not teaching transport-report pairs is moot since it does not apply to the newly cited reference. 


Prior Art Cited but Not Relied Upon
 David, G. C., Garcia, A. C., Rawls, A. W., & Chand, D. (2009). Listening to what is said–transcribing what is heard: the impact of speech recognition technology (SRT) on the practice of medical transcription (MT). Sociology of Health & Illness, 31(6), 924-938.
This reference is relevant because it discloses medical transcription and speech recognition in medical encounters.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626